Paul W. Brown, J.,
dissenting. In the case of State, ex rel. Montrie Nursing Home, Inc., v. Aggrey (1978), 54 Ohio St. 2d 394, this court allowed a writ of mandamus to compel appellees to pay nursing home providers according to mandatory rates set forth in Am. Sub. H. B. No. 155 of the 111th General Assembly. In that case I would have denied that writ for the argued reason that there was an adequate remedy at law.
After remand, on August 16, 1978, the Court of Appeals issued an order for appellees to make the payments to appellants according to a set schedule of rates. Thereafter, there were the usual bureaucratic delays occasioned in part by the complexity of an ill-conceived statutory scheme.
The appellants became impatient and moved for an order in the Court of Appeals for the agency to show cause why it was not in contempt. A contempt order was denied, the court finding that there had been no contemptuous conduct, but that in fact the delays were occasioned by the scheme, as stated, and also that delay was in part occasioned by a concomitant motion of the claimant’s counsel for attorney fees of 15 to 30 percent out of $8.2 million payable to the more than 550 nursing home operators. Since such fee, if allowed, would have been payable out of the so-called fund, payment to the providers of the service had, of necessity, to be deferred until disposition of this claim. The court, finding no contemptuous conduct, conducted a hearing and granted attorney fees of $51,307 ($75 per hour, plus .5 percent of the fund which the action concerned). There is no claim that the court’s failure to find the agency in contempt was an erroneous, appealable order. The appeal questions the adequacy of the attorney fee which was allowed by the Court of Appeals.
Appellants correctly point out that the rationale for the inherent equity power of a court to award attorney fees in a class action is to prevent unjust enrichment of those who have been benefited from class action litigation, but who have not actually contributed to the expense of litigation. See Dawson, Lawyers and Involuntary Clients: Attorney Fees From Funds, 87 Harv. L. Rev. 1597; Annotation 38 A.L.R. 3d 1384. This court has adopted that philosophy in the award of reasonable *129attorney fees in a class action. Smith v. Kroeqer (1941), 138 Ohio St. 508.
Such an award of attorney fees has been analogized to the underlying reasons for allowing a contingent fee arrangement. The primary reason for such an arrangement is the risk factor involved when an attorney agrees to represent a person under such an agreement. In the instant action there does not appear to have been any real risk involved. The law was clear that the money was due the appellants.
It should be pointed out that although the parties stipulated this cause to be a class action, it has never been certified as one by a court. Whether it was a true class according to Civ. R. 23, is not an issue here. What is at issue is whether the fees granted by the Court of Appeals to the attorneys were “reasonable.”
The Court of Appeals properly considered the knowledge, skill, and reputation of the attorneys, the complexity of the case, and the number of hours worked in setting the requested fee. The attorneys in this action had an agreement with a nursing home association, composed of about one-half of the nursing homes involved, to pay the attorneys if appellants lost. Thus, the attorneys were to be paid at least their hourly rate, win or lose. The Court of Appeals also determined that each nursing home provider should share proportionately in the costs of having these attorneys represent them. Thus, there is no unjust enrichment of any members of the class.
Since the Court of Appeals provided for a hearing regarding attorney fees, and determined a reasonable amount, I conclude that amount should not be disturbed. (See Judge Whiteside’s dissent contending any attorney fees award here is unwarranted.)
There seems to me to be no reason for this court to remand the cause for reconsideration of the question of adequacy of the fee ordered, and there seems to be no other final order before us for review. In the event that there would have been further delays in payment or further unanswered questions as to unliquidated amounts due, an appropriate action could have been brought or the inherent power of the Court of Appeals could be invoked to compel enforcement of its orders. *130Wind v. State (1921), 102 Ohio St. 62; State v. Townley (1902), 67 Ohio St. 21.
I would affirm the judgment of the Court of Appeals.
Holmes, J., concurs in the foregoing dissenting opinion.